IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL. ANTONIO BUNDY,                  : No. 48 EM 2018
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 13th day of July, 2018, the Petition for Writ of Mandamus is

DENIED.